     Case 2:18-cv-04241-DJH Document 44 Filed 02/20/19 Page 1 of 3



 1   Michael T. Liburdi (#021894)
     GREENBERG TRAURIG, LLP
 2   2375 East Camelback Road, Suite 700
     Phoenix, Arizona 85016
 3   Telephone: 602.445.8000
     Facsimile: 602.445.8100
 4   Email: liburdim@gtlaw.com
 5   Brett W. Johnson (#021527)
     Colin P. Ahler (#023879)
 6   Andrew Sniegowski (#031664)
     SNELL & WILMER L.L.P.
 7   One Arizona Center
     400 East Van Buren, Suite 1900
 8   Phoenix, Arizona 85004-2202
     Telephone: 602.382.6000
 9   Facsimile: 602.382.6070
     E-Mail: bwjohnson@swlaw.com
10            cahler@swlaw.com
              asniegowski@swlaw.com
11
     Anni L. Foster (#023643)
12   General Counsel
     Office of Arizona Governor Douglas A. Ducey
13   1700 West Washington Street
     Phoenix, Arizona 85007
14   Telephone: 602.542.4331
     E-Mail: afoster@az.gov
15
     Attorneys for Defendant Doug Ducey
16
                         UNITED STATES DISTRICT COURT
17
                                   DISTRICT OF ARIZONA
18
     William Price Tedards, Jr.; Monica Wnuk;      Case No. 2:18-cv-4241-PHX-DJH
19
     Barry Hess; Lawrence Lilien; and Ross
20   Trumble,                                      NOTICE OF WITHDRAWAL AS
                                                   COUNSEL OF DEFENDANT DOUG
21                           Plaintiffs,           DUCEY
22   v.
                                                   Assigned to Hon. Diane J. Humetewa
23   Doug Ducey, Governor of Arizona, in his
     official capacity, and Jon Kyl, Senator of
24   Arizona, in his official capacity,
25                           Defendants.
26
27
28

     PHX 332854705
                                                                Case 2:18-cv-04241-DJH Document 44 Filed 02/20/19 Page 2 of 3



                                                            1          PLEASE TAKE NOTICE that Defendant Doug Ducey, (“Defendant”), by and
                                                            2   through undersigned counsel, respectfully notifies this Court and the parties of the
                                                            3   withdrawal of the appearance of Daniel B. Seiden as counsel.           Defendant further
                                                            4   requests that no further notices be given or required of Mr. Seiden in the action, and that
                                                            5   no documents or other pleadings in the action be given or served upon him. Defendant
                                                            6   will continue to be represented in this matter by Michael T. Liburdi of Greenberg
                                                            7   Traurig, LLP; Brett W. Johnson, Colin P. Ahler, and Andrew Sniegowski of Snell &
                                                            8   Wilmer LLP; and Anni L. Foster of the Office of Arizona Governor Douglas A. Ducey.
                                                            9          DATED this 20th day of February, 2019.
                                                           10

                                                           11                                             By:/s/ Michael T. Liburdi
                                                                                                              Michael T. Liburdi
                     2375 EAST CAMELBACK ROAD, SUITE 700




                                                           12
                                                                                                              GREENBERG TRAURIG, LLP
                                                                                                              2375 East Camelback Road, Suite 700
                           PHOENIX, ARIZONA 85016
   G REENBERG T RAURIG




                                                           13
                                                                                                              Phoenix, Arizona 85016
                                (602) 445-8000




                                                           14
LAW OFFICES




                                                                                                                Brett W. Johnson
                                                           15                                                   Colin P. Ahler
                                                                                                                Andrew Sniegowski
                                                           16                                                   SNELL & WILMER L.L.P.
                                                                                                                One Arizona Center
                                                           17                                                   400 East Van Buren, Suite 1900
                                                                                                                Phoenix, Arizona 85004-2202
                                                           18
                                                                                                                Anni L. Foster
                                                           19                                                   General Counsel
                                                                                                                Office of Arizona Governor Douglas A.
                                                           20                                                   Ducey
                                                                                                                1700 West Washington Street
                                                           21
                                                                                                                Phoenix, Arizona 85007
                                                           22
                                                                                                                Attorneys for Defendant Doug Ducey
                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28
                                                                                                            2
                                                                PHX 332854705
                                                                Case 2:18-cv-04241-DJH Document 44 Filed 02/20/19 Page 3 of 3



                                                            1                                CERTIFICATE OF SERVICE
                                                            2          I hereby certify that on February 20th, 2019, I electronically transmitted the attached
                                                                       document to the Clerk's Office using the CM/ECF System for filing and transmittal
                                                            3          of a Notice of Electronic Filing to the CM/ECF registrants:
                                                            4

                                                            5                                              By: /s/ Jacqueline Thomas
                                                                                                               Employee, Greenberg Traurig, LLP
                                                            6

                                                            7

                                                            8

                                                            9

                                                           10

                                                           11
                     2375 EAST CAMELBACK ROAD, SUITE 700




                                                           12
                           PHOENIX, ARIZONA 85016
   G REENBERG T RAURIG




                                                           13
                                (602) 445-8000




                                                           14
LAW OFFICES




                                                           15

                                                           16

                                                           17

                                                           18

                                                           19

                                                           20

                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28
                                                                                                              3
                                                                PHX 332854705
